[Cite as Friedenberg v. Friedenberg, 2019-Ohio-325.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


BELINDA J. TORRES FRIEDENBERG,                         :   OPINION

                  Plaintiff-Appellant,                 :
                                                           CASE NO. 2017-L-149
         - vs -                                        :

KEITH A. FRIEDENBERG, et al.,                          :

                  Defendant-Appellee.                  :


Civil Appeal from the Lake County Court of Common Pleas, Domestic Relations
Division, Case No. 2016 DR 000136.

Judgment: Affirmed.


Joseph G. Stafford and Nicole A. Cruz, Stafford Law Co., L.P.A., 55 Erieview Plaza,
5th Floor, Cleveland, OH 44114 (For Plaintiff-Appellant).

Gary S. Okin, Dworken & Bernstein Co., LPA, 60 South Park Place, Painesville, OH
44077 (For Defendant-Appellee).


DIANE V. GRENDELL, J.

         {¶1}     Plaintiff-appellant, Belinda J. Torres Friedenberg, appeals from the

judgment of the Lake County Court of Common Pleas, Domestic Relations Division,

permitting the release of her medical records to defense counsel, subject to a protective

order.     The issue to be determined by this court is whether the physician-patient

privilege prevents the disclosure of medical/mental health records to the opposing party

in divorce proceedings where custody and spousal support are at issue.           For the

following reasons, we affirm the judgment of the lower court.
       {¶2}   Belinda and defendant-appellee, Keith A. Friedenberg, were married in

June 1991. They had four children during their marriage.

       {¶3}   On March 7, 2016, Belinda filed a Complaint for Divorce, Child Support,

Spousal Support, Temporary Restraining Orders, Attorney Fees, and Other Equitable

Relief. Keith filed an Answer and Counterclaim on May 2, 2016.

       {¶4}   On August 24, 2016, Keith’s counsel issued subpoenas to mental health

professionals and doctors at the Cleveland Psychoanalytic Center relating to their

treatment of Belinda. Belinda filed a Motion to Quash Subpoena Duces Tecum and

Motion for Protective Order on October 11, 2016, contending that her medical records

were protected by physician-patient privilege. Keith filed a Motion to Compel and Brief

in Opposition, in which he argued that he should be permitted access to the requested

records as the claims for custody and spousal support constituted an exception to the

privilege doctrine.

       {¶5}   In an October 27, 2016 Order, the magistrate denied Belinda’s Motions

and ordered that the records in question be presented to the court. Belinda moved to

set aside this Order, which request was denied by the trial court.

       {¶6}   On May 10, 2017, Keith filed a Motion to Compel Discovery, arguing that

Dr. Anna Janicki of the Cleveland Psychoanalytic Center had not responded to the

subpoena. The court subsequently issued an Order to Appear and Show Cause to Dr.

Janicki. On September 21, 2017, Keith filed a Motion for Release of records, indicating

that he believed Dr. Janicki submitted records to the magistrate for review in July 2017

and was entitled to the release of said records.

       {¶7}   On October 16, 2017, the magistrate issued an Order stating that she had




                                            2
conducted an in camera inspection of Dr. Janicki’s records and determined that they

were relevant to the proceedings.        The magistrate ordered that counsel draft a

protective order limiting dissemination of the records to counsel, the parties, and experts

in the case. Keith submitted said order and a Motion to Adopt it on October 18, 2017.

      {¶8}   The trial court issued an Order on November 1, 2017, in which it found

that Belinda had waived physician-patient privilege by placing her physical and mental

conditions at issue by requesting custody and spousal support. It granted the Motion to

Adopt Protective Order and ordered that Dr. Janicki’s records be released to counsel.

      {¶9}   Belinda timely appeals and raises the following assignment of error:

      {¶10} “The trial court erred as a matter of law and abused its discretion in

ordering the release of the appellant’s personal and confidential medical records.”

      {¶11} “The trial court has broad discretion in regulating the discovery process

and, therefore, the trial court’s decisions on discovery matters will not be reversed

absent an abuse of discretion.” (Citation omitted.) Cireddu v. Clough, 11th Dist Lake

No. 2013-L-092, 2014-Ohio-2454, ¶ 45; Mauzy v. Kelly Servs., Inc., 75 Ohio St. 3d 578,

592, 664 N.E.2d 1272 (1996).

      {¶12} “Generally, a person’s medical records are privileged and, thus,

undiscoverable.” Sweet v. Sweet, 11th Dist. Ashtabula No. 2004-A-0062, 2005-Ohio-

7060, ¶ 8. A physician is, however, permitted to testify against a patient and/or provide

medical records under certain exceptions. R.C. 2317.02(B)(1). In the present matter,

multiple circumstances applied which excepted this matter from the privilege doctrine.

      {¶13} A review of Ohio statutory and case law indicates that parents seeking

custody of their children waive the physician-patient privilege with respect to their




                                            3
medical records.    R.C. 3109.04(F)(1)(e) provides that a court “shall” consider the

“mental and physical health of all persons involved” when making a determination of the

best interest of the child for the purposes of allocating parental rights and

responsibilities in a child custody dispute. As this court and others have held, a party

seeking custody agrees to submit to an investigation of all relevant factors, which

include mental health. Schill v. Schill, 11th Dist. Geauga No. 2002-G-2465, 2004-Ohio-

5114, ¶ 47 (“[w]henever custody of children is in dispute, the party seeking custodial

authority subjects him or herself to extensive investigation of all factors relevant to the

permanent custody award”) (citation omitted) (emphasis omitted); Sweet at ¶ 9; In re

Kelleher, 7th Dist. Jefferson Nos. 08-JE-31, et al., 2009-Ohio-2960, ¶ 17 (“when a

parent files an action seeking custody of her children, she places her mental and

physical condition at issue for the trial court to consider”). There is no question that

Belinda sought custody of the parties’ minor children. Although her counsel indicated at

oral argument that the parties agreed to shared parenting, this does not alter the

responsibility of the lower court to review the best interest of the children. While Belinda

argues that her mental and physical condition were not brought into question, the

statute requires consideration of these factors regardless of whether they were raised

by Keith, although the fact that he sought disclosure of such records arguably amounts

to raising the issue of possible mental health concerns.

       {¶14} The same applies to a party seeking spousal support.                      R.C.

3105.18(C)(1)(c) requires that a court shall consider the mental condition of the parties

“[i]n determining whether spousal support is appropriate and reasonable.” Also Higbee

v. Higbee, 2d Dist. Clark No. 2013-CA-81, 2014-Ohio-954, ¶ 1-2. Again, simply raising




                                             4
a claim for spousal support warranted, at the very least, disclosure of Belinda’s medical

records to the court for review, which was conducted here. Although Belinda raises the

issue of the parties’ disparate incomes, she fails to demonstrate how this relates to the

waiver of the physician-patient privilege set forth by statute.

        {¶15} While the foregoing law is clear, it should also be emphasized that

“[b]ecause no physician-patient privilege existed at common law, the exercise of the

privilege must be strictly construed against the party seeking to assert it.” (Citation

omitted.) Sweet at ¶ 26. This only further serves to support the conclusion that the

waiver of privilege should be construed in favor of Keith.

        {¶16} The contention that the release of the records to Keith’s counsel was

unnecessary because they were irrelevant also lacks merit. The standard of review for

this issue is an abuse of discretion, since “[t]he trial court has broad discretion in

regulating the discovery process.” (Citation omitted.) Cireddu, 2014-Ohio-2454, at ¶

45. The lower court’s judgment states that the magistrate “determined the documents

were relevant” before directing their disclosure to Keith’s counsel. Belinda does not

demonstrate otherwise. Additionally, the magistrate even took the extra precaution to

have a protective order drafted to protect Belinda while still ensuring the proper records

were disclosed so the parties could conduct meaningful discovery and litigation of their

case.

        {¶17} Since it is evident that the records were disclosed in a manner consistent

with established law and there is no evidence of an abuse of discretion, this court lacks

any valid ground to reverse.

        {¶18} The sole assignment of error is without merit.




                                              5
      {¶19} For the foregoing reasons, the judgment of the Lake County Court of

Common Pleas, Domestic Relations Division, is affirmed. Costs to be taxed against

appellant.



CYNTHIA WESTCOTT RICE, J., concurs,

COLLEEN MARY O’TOOLE, J., dissents with a Dissenting Opinion.


                        ________________________________



COLLEEN MARY O’TOOLE, J., dissents with a Dissenting Opinion.

      {¶20} I respectfully dissent.

      {¶21} “The trial court has broad discretion in regulating the discovery process

and, therefore, the trial court’s decisions on discovery matters will not be reversed

absent an abuse of discretion.” Sweet v. Sweet, 11th Dist. Ashtabula No. 2004-A-0062,

2005-Ohio-7060, ¶7. The term “abuse of discretion” is one of art, connoting judgment

exercised by a court which neither comports with reason, nor the record. State v.

Ferranto, 112 Ohio St. 667, 676-678 (1925). An abuse of discretion may be found when

the trial court “applies the wrong legal standard, misapplies the correct legal standard,

or relies on clearly erroneous findings of fact.” Thomas v. Cleveland, 176 Ohio App. 3d
401, 2008-Ohio-1720, ¶15 (8th Dist.)

      {¶22} Pursuant to Civ.R. 26(C), matters are exempt from discovery if the

information sought is privileged or irrelevant to the subject matter of the suit and not

reasonably calculated to lead to the discovery of admissible evidence.




                                           6
        {¶23} R.C. 2317.02(B)(1) prevents the disclosure of communications between

physicians, registered nurses, or dentists and their patients except in explicit

circumstances in which the privilege is deemed waived, as follows:

        {¶24} “The testimonial privilege established under this division does not apply,

and a physician, advanced practice registered nurse, or dentist may testify or may be

compelled to testify, in any of the following circumstances:

        {¶25} “(a) In any civil action, in accordance with the discovery provisions of the

Rules of Civil Procedure in connection with a civil action, or in connection with a claim

under Chapter 4123. of the Revised Code, under any of the following circumstances:

        {¶26} “(i) If the patient or the guardian or other legal representative of the patient

gives express consent;

        {¶27} “(ii) If the patient is deceased, the spouse of the patient or the executor or

administrator of the patient’s estate gives express consent;

        {¶28} “(iii) If a medical claim, dental claim, chiropractic claim, or optometric

claim, as defined in section 2305.113 of the Revised Code, an action for wrongful death,

any other type of civil action, or a claim under Chapter 4123. of the Revised Code is

filed by the patient, the personal representative of the estate of the patient if deceased,

or the patient’s guardian or other legal representative.”

        {¶29} In this case, the trial court reasoned that Belinda’s motion for custody and

spousal support were “civil actions” under R.C. 2317.02(B)(1). Although the statute

indicates that any type of civil action filed by the patient waives the physician-patient

privilege, this writer stresses that Belinda’s mental and physical condition is not at issue

here.




                                              7
       {¶30} When seeking custody, the parent’s mental and physical condition is

called into question as it relates to their ability to parent the child/children, “but solely in

regard to that issue.”    (Emphasis added)         Sweet, supra, at ¶10.     Keith has never

challenged Belinda’s mental or physical ability to parent their children. Also, the trial

court never indicated that the medical records are relevant to Belinda’s ability to parent

the parties’ minor children.

       {¶31} Here, the trial court properly ordered the records be submitted directly to

the court for an in camera inspection to determine if the records are relevant. On

September 26, 2017, the trial court determined that the records should not be released

and that only the records which are relevant will be made to counsel for the parties to

review. Contrary to the trial court’s order, on October 16, 2017, the magistrate issued a

subsequent order that the records would be released. Although the magistrate’s order

directly contradicts the court’s prior determination that the records not be released, both

orders indicate that not all of the medical records are relevant to the underlying matter.

Thus, despite its determination that only some of the records are relevant, the trial court

abused its discretion in ordering the release of all of Belinda’s confidential and private

medical records. See Neftzer v. Neftzer, 140 Ohio App. 3d 618, 622 (12th Dist.2000).

       {¶32} In addition, regarding spousal support, the Second District Court of

Appeals briefly addressed the release of medical records as it relates to motions for

spousal support in Higbee v. Higbee, 2d Dist. Clark No. 2013-CA-81, 2014-Ohio-954.

The Second District determined that Wife made her health an issue in the action by

requesting spousal support on the grounds that she could not work due to a disability

that limits her earning ability. Id. at ¶9. Unlike Higbee, neither Keith nor Belinda have




                                               8
raised any health claims concerning Belinda’s ability to work. Instead, Belinda seeks a

spousal support award as a result of the substantial difference in the annual income of

the parties (Keith - $2,000,000 versus Belinda - $65,000) coupled with the length of the

marriage (26 years). As a result, because Belinda’s confidential medical records are

not relevant to the within matter, the trial court abused its discretion in ordering their

release.

      {¶33} For the foregoing reasons, this writer finds that appellant’s sole

assignment of error is well-taken and that the trial court’s judgment should be reversed

and remanded.

      {¶34} I respectfully dissent.




                                            9